Wallace, J.,
delivered the opinion of the Court
The judgment rendered by the County Court was void, because beyond the jurisdiction of that Court to render upon appeal.
A writ of certiorari having been issued by the District Court, by which this judgment was brought up for review, that Court entered an order modifying the judgment of the County Court, and ordering that it be reduced to a named sum, which would be within the jurisdiction of the County Court.
The District Court should have set aside the judgment of the County Court as void for want of jurisdiction. Its validity in point of jurisdiction, in form and amount, as it Avas entered by the County Court, was the only question before the District Court upon the return of the writ of certiorari, and that Court had no authority to modify or reduce it in amount or otherwise.
The order is reversed and cause remanded, with directions to enter an order vacating the judgment of the County Court in accordance with the prayer of the petition.